


117 HR 3636 IH: Children Inflicted by Lyme Disabilities Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3636
IN THE HOUSE OF REPRESENTATIVES

May 28, 2021
Mr. Smith of New Jersey (for himself, Mr. Cuellar, Mr. Gottheimer, Mr. Fitzpatrick, and Mr. Posey) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Individuals with Disabilities Education Act to clarify that the term child with a disability includes a child who needs special education and related services due to a health impairment resulting from Lyme disease or another tick-borne disease.


1.Short titleThis Act may be cited as the Children Inflicted by Lyme Disabilities Act of 2021 or the CHILD Act of 2021. 2.Findings and purpose (a)FindingsCongress finds the following:
(1)Becoming nationally reportable in 1990 by the Centers for Disease Control and Prevention (CDC), Lyme disease reported United States case numbers in 1992 were 9,908. From 2005 to 2010, the CDC estimated 300,000 people got Lyme disease each year, and in 2021, the CDC announced that an estimated 476,000 people are diagnosed and treated for Lyme disease in the United States annually. (2)The bacteria that cause Lyme disease are transmitted by a tick which can be as small as a poppy seed and is found in backyards, fields, woods, and in other places where there is ground cover. Ticks that transmit Lyme disease are now found in 50 percent of United States counties.
(3)The spirochetal bacteria that causes Lyme disease can attack every system in the body and can produce arthritic, musculo-skeletal, gastrointestinal, neurological, neuropsychiatric and cardiac manifestations, the latter which is known to be able to cause death. (4)Early diagnosis and treatment with antibiotics is key to bringing people back to health; however research has shown that 10 to 15 percent or more of those treated by a regimen of antibiotics progress to developing long term symptoms from this not well understood disease.
(5)Most likely due to the time spent outdoors, the range of activities, and lack of awareness of the dangers posed by ticks and of prevention measures, children are at some of the highest risk of infection from the Lyme bacteria in the United States, and based on CDC source numbers, children aged 0 to 19 years represented 29 percent of reported cases over the period from 2001–2017. (6)Since one tick bite can cause more than one disease, children with Lyme disease can also have other tick-borne diseases or co-infections, increasing the severity and range of their symptoms.
(7)Children with Lyme disease are often out of school for blocks of time—days, weeks, months, or more—and can come back to school and have symptom relapse causing other periods of absence. (8)Research has shown these children can have manifestations including cognitive impairment, mental confusion, memory loss, headaches, difficulty concentrating, speech difficulty, visual and hearing problems, dizziness, mood swings, outbursts, depression, sleep disturbance, OCD, and seizure activity, all of which affect their educational experience.
(9)Schools, teachers, administrators, special services teams, and medical personnel are often not aware of the issues caused by Lyme disease, and the children with Lyme disease are being improperly classified, may even be labeled as fakers, and generally do not receive the type of help educationally that other children who have some of these symptoms routinely receive due to their disability. (b)PurposeIt is the purpose of this Act—
(1)to increase the recognition of the broad range of disabilities caused by Lyme disease that affect education; and (2)to enhance educational services for children with Lyme disease in a manner consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
3.Definition of child with a disabilitySection 602(3)(A)(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i)) is amended by inserting (including Lyme disease and other tick-borne diseases) after other health impairments.  